
	
		II
		110th CONGRESS
		1st Session
		S. 1402
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 15, 2007
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Investment Advisers Act of
		  1940, with respect to the exemption to registration
		  requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Hedge Fund Registration Act of
			 2007.
		2.Limitation on exemption from investment
			 adviser registration requirementsSection 203(b)(3) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(b)(3)) is amended to read as follows:
			
				(3)any investment adviser who, during the
				course of the preceding 12-month period—
					(A)had assets under management of not more
				than $50,000,000;
					(B)had fewer than 15 clients, except that for
				purposes of determining such number, no shareholder, partner, or beneficial
				owner of a business development company, shall be deemed to be a client of the
				investment adviser, unless such person is a client of the investment adviser
				separate and apart from their status as a shareholder, partner, or beneficial
				owner;
					(C)did not manage the assets of more than 15
				investors, whether individually, in a pooled investment vehicle described in
				paragraph (1) or (7) of section 3(c) of the Investment Company Act of 1940 (15
				U.S.C. 80a–3(c)), or otherwise; and
					(D)was neither held out generally to the
				public as an investment adviser nor acted as an investment adviser to any
				investment company registered under title I, or a company which has elected to
				be a business development company pursuant to section 54 of title I, and has
				not withdrawn its
				election;
					.
		
